DETAILED ACTION
The communication dated 3/23/2021 has been entered and fully considered.
Claims 1, 3, 13 and 18 have been cancelled. Claims 21-23 are new. Claims 1-20 are pending. Claims 17-20 have been withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The Applicant’s amendments have overcome the 112(b) rejections set forth in the Non-Final Office Action of 12/23/2020. Therefore, the 112(b) rejection has been withdrawn.
Applicant’s arguments, see 8, filed 3/23/2021, with respect to the rejection(s) of claim(s) 1 and 12 under § 103 have been fully considered and are persuasive. The Applicant argues that JANG, WILENSKI and KAYA fail to disclose or suggest “continuously coating a tow with an interface coating using a vapor phase process to form an interface coated tow, wherein the tow comprises at least one ceramic fiber; continuously coating the interface coated tow with a curable resin to form an impregnated tow.” The Examiner agrees that JANG, WILENSKI and KAYA do not teach the newly added limitations to amended claim 1 and 12. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4-7, 9 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaidyanathan et al. (U.S. PGPUB 2003/0044593), hereinafter VAIDYANATHAN in view of Bulthaup al. (U.S. PGPUB 2003/0082485), hereinafter BULTHAUP, and Jang et al. (U.S. PGPUB 2003/0236588), hereinafter JANG.
Regarding claim 1, VAIDYANATHAN teaches: A method (VAIDYANATHAN teaches a process [Abstract]) comprising: continuously coating a tow with an interface coating using a vapor phase process to form an interface coated tow (VAIDYANATHAN teaches one or more layers of interface material (50) are introduced between the fiber tow (51) and the matrix feedrod (60) [0039]. VAIDYANATHAN teaches the fiber is coated with platinum or phenolic coating [0053]. VAIDYANATHAN teaches the filament can be prepared by any modified continuous coextrusion process. As an example, the raw matrix and interface materials can be fed directly to an extrusion mechanism, along with the fiber tow, and extruded to form a continuous filament [0063; 0028]), wherein the tow comprises at least one ceramic fiber (VAIDYANATHAN teaches the tow comprises at least one ceramic fiber [0019]); continuously coating the interface coated tow with a curable resin to form an impregnated tow (VAIDYANATHAN teaches the fiber is coated with platinum prior to being coated with the phenolic resin [0053]. VAIDYANATHAN also teaches the fiber tow is extruded and basses through a bath for a time to sufficient to coat the filament [0061]. VAIDYANATHAN teaches the filament can be prepared by any modified continuous coextrusion process. As an example, the raw matrix and interface materials can be fed directly to an extrusion mechanism, along with the fiber tow, and extruded to form a continuous filament [0063; 0028]); extruding, by a tow deposition device, on a tow-by-tow basis (VAIDYANATHAN teaches extruding the fiber tow through an extrusion ram (42) [0052-0054; Fig. 4].), . . . , wherein each respective impregnated tow comprises at least one ceramic fiber and a curable resin coating the at least one ceramic fiber (VAIDYANATHAN teaches the tow has at least a ceramic fiber [0019] and a curable resin [0053]); and curing the curable resin to form a cured composite component (VAIDYANATHAN teaches the green matrix of the coated tow is subsequently fired, i.e., heated, to provide a fiber reinforced composite [0019]).
VAIDYANATHAN teaches all of the limitations as stated above, but is silent as to the interface coating being done by a vapor phase process. In the same field of endeavor, interface layers, BAULTHAUP teaches an interface layer (110) [0029] and the interface layer is deposited using any one of a number of deposition techniques including spin coating, chemical vapor deposition (CVD), extrusion or plasma enhanced chemical vapor deposition (PECVD) [0029]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify VAIDYANATHAN by having the interface coating in VAIDYANATHAN be deposited by a chemical vapor deposition, as suggested by BAULTHAUP, in order to simplify the patterning of a surface or layer [0004]. Furthermore, it is known in the art to apply an interface coating by a vapor phase process, as taught by BAULTHAUP. See KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
VAIDYANATHAN and BAULTHAUP teach all of the limitations as stated above, but is silent as to: respective impregnated tows of a plurality of respective impregnated tows to form a first layer of material on a major surface of a substrate. In the same field of endeavor, extrusion, JANG teaches: respective impregnated tows of a plurality of respective impregnated tows to form a first layer of material on a major surface of a substrate (JANG teaches a base member (40) has an upper surface has a flat region sufficiently large to accommodate the first few layers of impregnated tow [0076]. JANG further teaches building the composite layer-by-layer and 
Regarding claim 2, JANG further teaches: further comprising, prior to extruding the respective impregnated tows continuously advancing the impregnated tow into the tow deposition device (JANG shows continuously advancing the resin-coated tow into the nozzle [Fig. 3]), wherein extruding respective impregnated tows comprises positioning the impregnated tow at a desired location in the first layer of material and cutting the impregnated tow to define a respective impregnated tow of the plurality of impregnated tows (JANG teaches extruding the impregnated tow (12) [0073]. JANG teaches using data file and this data file is then converted to programmed signals to control the movement of a dispensing nozzle [0088]. Once the dispensing is discontinued temporarily, such as after raster segment L6 has been dispensed, a cutting means will be used to cut off the towpreg. Then the dispensing will restart from raster segment L7 [0088; Fig. 7(c)]).
Regarding claim 4, VAIDYANATHAN teaches the tow has at least a ceramic fiber [0019] and a curable resin [0053] and teaches thermally curing [0019], but does not explicitly teach photocuring. In the same field of endeavor, curing, JANG further teaches: wherein curing the curable resin comprises thermally curing or photocuring the curable resin (JANG teaches immediately upon deposition of a segment of the pre-impregnated tow, the resin is exposed to an ultraviolet (UV) beam for rapid curing [0044].). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify VAIDYANATHAN and BAULTHAUP, by photocuring, as suggested by JANG, in order to produce advanced fiber composite objects layer by layer [0003].
Regarding claim 5, JANG further teaches: wherein the respective impregnated tows are aligned along a first direction, further comprising: extruding, by the tow deposition device, on a tow-by-tow basis, respective impregnated tows of the plurality of respective impregnated tows to form a second layer of material on a major surface of the first layer of material (JANG teaches the resulting filament can be along two preferred directions (X- and Y- directions) [0019; Fig. 5].), wherein the respective impregnated tows in the second layer of material are aligned along a second direction different from the first direction (JANG teaches the structure of the composite is composed of at least two layers with the first layer containing nanotubes aligned predominantly along a first specified direction or axis (e.g., X-direction) and second layer containing nanotubes aligned predominantly along a second specified direction or axis (e.g., Y-direction) [0020; 0023]. JANG also teaches the towpreg in a different region of a layer or in a different layer can be oriented along a different direction [0035]).
Regarding claim 6, JANG further teaches: wherein the second direction is perpendicular to the first direction along a plane between the first layer and the second layer (JANG shows a second direction is perpendicular to the first direction [Fig. 5; 0023]).
Regarding claim 7, JANG further teaches: wherein each respective impregnated tow of the first layer of material has substantially the same transverse thickness as each respective impregnated tow of the second layer of material (JANG teaches the thickness direction of these layers is perpendicular to the X-Y plane and is parallel to the Z-direction [0023]. JANG teaches the geometry data is sliced into a number of logical layers with each layer having a predetermined thickness and cross-section [0021]. JANG teaches in the simplest situations, each 2-D logical layer is a plane so that each layer is flat and the thickness is the same throughout any particular layer [0096]. It would be obvious for one of ordinary skill in the art to have the first and second layer have the same thickness depending on the desired composite.).
Regarding claim 9, JANG further teaches: wherein extruding the respective impregnated tows comprises controlling, by a computing device, based on a model of the cured composite component, the tow deposition device to extrude the respective impregnated tows of the plurality of impregnated tows (JANG teaches a computer-aided design (CAD) computer (74) and a motion controller (66). The CAD computer with its supporting software programs (62, 64) operates to create a three-dimensional drawing of a desired object (60) or model and to convert the drawing into multiple elevation layer data [0080]. The three-dimensional motion controller (66) is electronically linked to the mechanical drive means (68, 70, 72) for each layer received from the CAD computer [0081]. JANG further teaches the layer data is sorted out and organized into a proper sequence to define the deposition paths of the dispensing head [0021]. The dispensing and deposition paths are defined by the programmed signals and the dispensing of the towpreg and the solidification of the matrix are permitted to occur according to the data [0021; 0033]).
Regarding claim 12, VAIDYANATHAN teaches: A method (VAIDYANATHAN teaches a process [Abstract]) comprising: continuously coating a tow with an interface coating using a vapor phase process to form an interface coated tow (VAIDYANATHAN teaches one or , wherein the tow comprises at least one ceramic fiber (VAIDYANATHAN teaches the tow comprises at least one ceramic fiber [0019]); continuously coating the interface coated tow with a curable resin to form an impregnated tow (VAIDYANATHAN teaches the fiber is coated with platinum prior to being coated with the phenolic resin [0053]. VAIDYANATHAN also teaches the fiber tow is extruded and basses through a bath for a time to sufficient to coat the filament [0061]. VAIDYANATHAN teaches the filament can be prepared by any modified continuous coextrusion process. As an example, the raw matrix and interface materials can be fed directly to an extrusion mechanism, along with the fiber tow, and extruded to form a continuous filament [0063; 0028]); extruding, by a tow deposition device, on a tow-by-tow basis (VAIDYANATHAN teaches extruding the fiber tow through an extrusion ram (42) [0052-0054; Fig. 4].), . . . ; and curing the curable resin to form a cured composite component (VAIDYANATHAN teaches the green matrix of the coated tow is subsequently fired, i.e., heated, to provide a fiber reinforced composite [0019]).
VAIDYANATHAN teaches all of the limitations as stated above, but is silent as to the interface coating being done by a vapor phase process. In the same field of endeavor, interface layers, BAULTHAUP teaches an interface layer (110) [0029] and the interface layer is deposited using any one of a number of deposition techniques including spin coating, chemical vapor deposition (CVD), extrusion or plasma enhanced chemical vapor deposition (PECVD) [0029]. It KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
VAIDYANATHAN and BAULTHAUP teach all of the limitations as stated above, but is silent as to: respective impregnated tows of a plurality of respective impregnated tows to form a plurality of layers of material; laying up the plurality of layers of the material on a major surface of a substrate to form a laid-up component. In the same field of endeavor, extrusion, JANG teaches: respective impregnated tows of a plurality of respective impregnated tows to form a first layer of material on a major surface of a substrate (JANG teaches a base member (40) has an upper surface has a flat region sufficiently large to accommodate the first few layers of impregnated tow [0076]. JANG further teaches building the composite layer-by-layer and point-by-point [0021], inherently teaching that there are a plurality of tows. Furthermore, JANG shows a plurality of layers on a major surface of a substrate [Fig. 5]. JANG teaches after a solid area on a layer cross-section is formed, the dispensing head typically must traverse from this finished area to a new area to re-initiate the dispensing and deposition procedure. Before such traversal from one area to another occurs, the towpreg at the last finishing point typically much be cut off so that the towpreg will not continue to be pulled out of the dispensing nozzle [0022]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing 
Regarding claim 14, JANG further teaches: wherein curing the curable resin comprises thermally curing the curable resin or photocuring the curable resin (JANG teaches immediately upon deposition of a segment of the pre-impregnated tow, the resin is exposed to an ultraviolet (UV) beam for rapid curing [0044]). 
Regarding claim 15, JANG further teaches: wherein the extruding comprises controlling, by a computing device, based on a model of the cured composite component, at least one tow deposition device to extrude the respective impregnated tows of the plurality of impregnated tows (JANG teaches a computer-aided design (CAD) computer (74) and a motion controller (66). The CAD computer with its supporting software programs (62, 64) operates to create a three-dimensional drawing of a desired object (60) or model and to convert the drawing into multiple elevation layer data [0080]. The three-dimensional motion controller (66) is electronically linked to the mechanical drive means (68, 70, and 72) for each layer received from the CAD computer [0081]. JANG further teaches the layer data is sorted out and organized into a proper sequence to define the deposition paths of the dispensing head [0021]. The dispensing and deposition paths are defined by the programmed signals and the dispensing of the towpreg and the solidification of the matrix are permitted to occur according to the data [0021; 0033]). VAIDYANATHAN also multiple fiber tows are introduced during melt extrusion of a ceramic feed-rod [0018; 0023].
Regarding claim 21, VAIDYANATHAN teaches: wherein the interface coating defines a compliant layer between the at least one ceramic fiber and the curable resin 
Regarding claim 22, VAIDYANATHAN teaches: wherein the interface coating comprises at least one carbon, aluminum nitride, boron nitride, silicon nitride, silicon carbide, boron carbide, a metal boride, a transition metal silicide, a transition metal oxide, a transition metal silicate, or a rare earth metal silicate (VAIDYANATHAN teaches the interface material can be boron nitride, silicon carbide [0045]).
Regarding claim 23, VAIDYANATHAN teaches: wherein the interface coating at least partially extends into an interior of the tow (VAIDYANATHAN teaches the coating is between the fiber and the matrix, which would inherently be inside the interior of the tow [0053]). 
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaidyanathan et al. (U.S. PGPUB 2003/0044593), hereinafter VAIDYANATHAN, Bulthaup al. (U.S. PGPUB 2003/0082485), hereinafter BULTHAUP, and Jang et al. (U.S. PGPUB 2003/0236588), hereinafter JANG, as applied to claim 5 above, and further in view of Page (U.S. PGPUB 2015/0266235), hereinafter PAGE.
Regarding claim 7, JANG teaches all of the claimed limitations as stated above. 
In the alternative, in the same field of endeavor, additive manufacturing, PAGE teaches all the layers have the same thickness [0134]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify JANG and WILENSKI, by having all the layers the same thickness, as suggested by PAGE, in order to enable product customization [0072] and simplify product designs [0077].
Regarding claim 8, VAIDYANATHAN, BULTHAUP and JANG teach all of the limitations as stated above, including multiple layers with transverse thicknesses [0078], but are silent as to the layers having different thicknesses. In the same field of endeavor, additive manufacturing, PAGE teaches layers that have different thicknesses from one another [0134]. It .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaidyanathan et al. (U.S. PGPUB 2003/0044593), hereinafter VAIDYANATHAN, Bulthaup al. (U.S. PGPUB 2003/0082485), hereinafter BULTHAUP, and Jang et al. (U.S. PGPUB 2003/0236588), hereinafter JANG, as applied to claim 5 above, and further in view of Speakman (U.S. 6,164,850), hereinafter SPEAKMAN.
Regarding claim 10, JANG teaches: wherein the tow deposition device is a first tow deposition device configured to extrude respective impregnated tows in a first layer (JANG teaches a tow (12) is driven to enter one end (26) of a movable head (nozzle 22) having flow-passage means [0073; Figs. 3-5].), the method further comprising controlling, by the computing device, based on the model, a second tow deposition device to extrude respective impregnated tows in a second layer on the first layer (JANG teaches the apparatus may comprise a plurality of nozzles each having flow-passage means therein connected to a dispensing outlet at one end thereof and each additional nozzle is provided with a separate supply of reinforcement fibers and a matrix material [0079]. JANG teaches more than one nozzle may be used to dispense and deposit different towpregs to produce a spatially controlled material composition comprising two or more distinct types of materials [0112]. JANG teaches the layers can have different materials, indicating that one nozzle can be a certain material, while a second nozzle can be a different material and the first nozzle can make the first layer while the second layer can make the second 
In the same field of additive manufacturing, SPEAKMAN teaches a first deposition head (22A) drops the first layer and a short time later the second deposition head (22B) drops the second (12), third (14) and fourth (16) layers respectively [Col. 5, lines 23-25]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify VAIDYANATHAN, BULTHAUP and JANG, by having a first layer by a first deposition head and a second layer done by a second deposition head, as suggested by SPEAKMAN, in order for deposition of different materials on a printing surface to form a three dimensional feature comprising multiple discrete portions, adjoining portions being formed from different deposition material [Col. 3, lines 4-8].
Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaidyanathan et al. (U.S. PGPUB 2003/0044593), hereinafter VAIDYANATHAN, Bulthaup al. (U.S. PGPUB 2003/0082485), hereinafter BULTHAUP, and Jang et al. (U.S. PGPUB 2003/0236588), hereinafter JANG, as applied to claims 1 and 12 above, and further in view of Shim et al. (U.S. PGPUB 2016/0214907), hereinafter SHIM.
Regarding claim 11, VAIDYANATHAN, BULTHAUP and JANG teach all of the limitations as stated above, but are silent as to further comprising melt infiltrating the cured composite component to form a ceramic matrix composite (CMC). In the same field of endeavor, composites, SHIM teaches infiltrating the preform with a molten infiltrant to form a composite article including the three-dimensional surface features [0004; 0006]. SHIM teaches the composite is a ceramic matrix composite article [0002]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to 
Regarding claim 16, VAIDYANATHAN, BULTHAUP and JANG teach all of the limitations as stated above, but are silent as to further comprising melt infiltrating the cured composite component to form a ceramic matrix composite (CMC). In the same field of endeavor, composites, SHIM teaches infiltrating the preform with a molten infiltrant to form a composite article including the three-dimensional surface features [0004; 0006]. SHIM teaches the composite is a ceramic matrix composite article [0002]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify VAIDYANATHAN, BULTHAUP and JANG, by melt infiltrating the preform component, as suggested by SHIM, in order to form a CMC [Abstract; 0033].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE MONTIEL whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.